DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fulcrum with beveled plane and a lock (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raphael et al. (US#2019/0350398).
Regarding claim 1, Raphael et al. discloses a storage container comprising: a main compartment comprising a plurality of walls 103, 105, 119 that define an enclosed space; an extension member 153 comprising a first end portion, a second end portion opposite the first end portion, and an elongated body extending therebetween, the first end portion coupleable to at least one of the plurality of walls, the elongated body extendable through a gap defined by one of a lower surface of a door; and a stopper 155 extending from the second end portion of the extension member for use in securing the storage container to the door.
Regarding claims 2-5, the container is a one foot cube, i.e. the main compartment comprises a depth ranging from 6 inches to about 48 inches (12 inches), the main compartment comprises a height ranging from 4 inches to about 36 inches (12 inches), and the main compartment comprises a width ranging from 6 inches to about 48 inches (12 inches), see [0587].
Regarding claim 6, wherein the main compartment is made of plastic, see [0588].
Regarding claim 7, wherein the stopper 155 is an adjustment screw defining a clamp, (e.g. see Fig. 1G).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Raphael et al. (US#2019/0350398) in view of Bolles (US#2015/0297013).
Regarding claim 10, Raphael discloses an actuated bolt 311 and lock 115 as opposed to a fulcrum in the enclosed space, a beveled plane on the fulcrum, and a lock configured to secure an orientation of the beveled plane.  However, as evidenced by Bolles, such a configuration is known in the storage container art, see fulcrum 34 in the enclosed space of the container, the fulcrum having a beveled plane 41, and a lock 30 configured to secure an orientation of the beveled plane (Figs. 5-7).  Therefore, as evidenced by Bolles, it would have been an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raphael by replacing its locking bolt with a fulcrum in the enclosed space, a beveled plane on the fulcrum, and a lock configured to secure an orientation of the beveled plane.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of a fulcrum in the enclosed space, a beveled plane on the fulcrum, and a lock configured to secure an orientation of the beveled plane would simplify the locking mechanism and lower manufacturing costs.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677